Title: From Thomas Jefferson to James Monroe, 29 May 1801
From: Jefferson, Thomas
To: Monroe, James


               
                  Dear Sir
                  Washington May 29. 1801.
               
               I have duly recieved your letter of the 22d. instant, covering a copy of your communication to the General assembly, with the documents relative to the conduct of the British Consul at Norfolk who is charged with having recieved and sent out of the state of Virginia, a citizen of that state, under circumstances unauthorised by the existing laws.  be assured that the request conveyed in the same letter that proper enquiry may be made into the transaction and due redress procured, shall be immediately and diligently attended to. Accept assurances of my high consideration & respect.
               
                  
                     Th: Jefferson
                  
               
            